Order entered December 8, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-00682-CV

                            SUSAN ANN FISHER, Appellant

                                           V.

                  MEDICAL CENTER OF PLANO, ET AL., Appellees

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-01240-2016

                                        ORDER
      Before the Court is appellant’s November 15, 2016 “Motion to Preserve All Records and

Recordings in 05-16-00682-CV and in All Appeals from 296th District Court Case 296-01024-

2014.” We DENY the motion.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE